DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record Kaneko (US 20100026972 A1) in view of Miyasaka (US 20050231820 A1) fail to suggest, disclose or teach individually or in combination to render obvious all of the claimed elements.
In particular Kaneko discloses an autofocus control system of a projector, comprising: a projector including  a lens actuator that drives a projection lens to perform focus adjustment,
a pattern image storage part that stores a first pattern image that is mesh-shaped and a second pattern image that is mesh- shaped more coarsely than the first pattern image, and
[0010] According to this structure, image data representing the projection surface to which the adjustment image containing the pattern portion showing the predetermined pattern is projected is used for specifying the focusing condition of the focus on the projection surface. Thus, the accuracy of specifying the focusing condition increases. Accordingly, the user can easily adjust the focus with high accuracy based on the indication of the specified focusing condition. 
a first controller that selects the first or second pattern image and projects the first or second pattern image selected on a projection surface through the projection lens, and
[0045] The display control unit 200 controls respective components in the projector 100. The display control unit 200 includes an input image processing unit 210, an image selecting unit 220, the output image processing unit 230, an acquired image processing unit 240, a focus condition specifying unit 250, a condition indicating unit 255, and an adjustment image projecting unit 260. The respective elements of the display control unit 200 are constituted by hardware such as dedicated devices and circuits. 
an imaging unit including
an imaging part that images the first or second pattern
image selected and projected on the projection surface to generate imaged data,
[0044] The imaging unit 400 is an image pickup device which picks up images (shoots images) of the screen surface (such as screen SC) to produce image data. In this embodiment, the imaging unit 400 is constituted by a CCD (charge coupled device) camera. The imaging unit 400 is not limited to the CCD camera but may be other types of image pickup device such as a CMOS camera. The image data to be produced may be either color image data or monochrome image data represented by predetermined color components (such as luminance). 
a second controller that transmits a focus control command to the first controller based on the imaged data generated by the imaging part,
wherein the second controller transmits an instruction signal for
selectively projecting the first pattern image to the first controller when the zoom magnification is smaller than a given magnification,
wherein the second controller transmits an instruction signal for selectively projecting the second pattern image to the first controller when the zoom magnification is the given magnification or larger, and wherein the first controller makes the lens actuator actuate the projection lens according to the focus control command acquired from 5 the second controller.
[0052] When the starting condition is satisfied, the adjustment image projecting unit 260 produces image data representing adjustment images in the subsequent step S110. A part (A) in FIG. 3 illustrates an adjustment image AI. In this embodiment, the adjustment image AI shows an adjustment pattern AP, an index area IA, and a bar graph BG. The adjustment pattern AP has a pattern containing bright regions (not hatched regions) and dark regions (hatched regions) alternately disposed in a horizontal direction H. The color of the bright regions is white as the brightest color. The color of the dark regions is black as the darkest color. The respective shapes of the bright regions and dark regions are rectangular shapes extending in the horizontal direction H and a vertical direction V perpendicular to the horizontal direction H. The adjustment pattern AP is determined in advance. 
see also Fig. 2 
Miyasaka discloses 
a user interface part that acquires a zoom magnification set by a user,
a zoom setting part that makes the imaging part perform
zooming based on the zoom magnification having been set, and
[0073] Thus, when the pattern image is displayed on the screen and the user then next gives instructions of a movement of the zoom position by operating an unillustrated zoom button of the remote control 128 so as to adjust the size of the projection light range on the screen, the remote control 128 transmits these inputted instructions to the remote control section 126 by wireless communication. The remote control section 126 transmits the instructions from the remote control 128 to the CPU 120 through a bus. The CPU 120 operates the zoom lens 116 arranged in the projection optical system 118 by controlling the operation of the zoom lens driving section 124 on the basis of these instructions, and moves the zoom position of the zoom lens 116. Thereafter, when the projection light range on the screen becomes a predetermined desirable size and the user gives instructions of moving stoppage of the zoom position by operating the zoom button of the remote control 128, the CPU 120 stops the movement of the zoom position of the zoom lens 116 by controlling the operation of the zoom lens driving section 124 on the basis of these instructions. At this time, the zoom lens position detecting section 122 detects the zoom position of the zoom lens 116 and transmits its detecting result to the CPU 120 as a zoom amount. In this exemplary embodiment, the zoom amount is set to "0" when the zoom position is located in the most end portion of the wide side.
However, Kaneko in view of Miyasaka fails to disclose 
zoom magnification is smaller than a given magnification,
when the zoom magnification is the given magnification or larger,


In particular Kaneko discloses an autofocus control system of a projector, comprising: 
a projector including 
a lens actuator that drives a projection lens to perform 10 focus adjustment,
a pattern image storage part that stores a first pattern image that is mesh-shaped and a second pattern image that is mesh- shaped more coarsely than the first pattern image, and
[0010] According to this structure, image data representing the projection surface to which the adjustment image containing the pattern portion showing the predetermined pattern is projected is used for specifying the focusing condition of the focus on the projection surface. Thus, the accuracy of specifying the focusing condition increases. Accordingly, the user can easily adjust the focus with high accuracy based on the indication of the specified focusing condition. 
a first controller that selects the first or second pattern image and projects the first or second pattern image selected on a projection surface through the projection lens, and an imaging unit including
[0045] The display control unit 200 controls respective components in the projector 100. The display control unit 200 includes an input image processing unit 210, an image selecting unit 220, the output image processing unit 230, an acquired image 
an imaging part that images the first or second pattern image selected and projected on the projection surface to generate  imaged data,
[0044] The imaging unit 400 is an image pickup device which picks up images (shoots images) of the screen surface (such as screen SC) to produce image data. In this embodiment, the imaging unit 400 is constituted by a CCD (charge coupled device) camera. The imaging unit 400 is not limited to the CCD camera but may be other types of image pickup device such as a CMOS camera. The image data to be produced may be either color image data or monochrome image data represented by predetermined color components (such as luminance). 
a focus analyzing part that analyzes the imaged data of the first or second pattern image imaged by the imaging part to acquire a focus level,
[0044] The imaging unit 400 is an image pickup device which picks up images (shoots images) of the screen surface (such as screen SC) to produce image data. In this embodiment, the imaging unit 400 is constituted by a CCD (charge coupled device) camera. The imaging unit 400 is not limited to the CCD camera but may be other types of image pickup device such as a CMOS camera. The image data to be produced may be either color image data or monochrome image data represented by predetermined color components (such as luminance). 

a second controller that transmits a focus control command to the first controller based on the imaged data generated by the imaging part,
an application program storage part that stores an autofocus application program, and 
wherein the second controller transmits the focus control command based on the imaged data of the first pattern image when the  focus level of the first pattern image acquired from the focus analyzing part is a given level or higher, and 
wherein the second controller transmits an instruction signal for selectively projecting the second pattern image instead of the first pattern image to the first controller and transmits the focus control command based on the imaged data of the second pattern image to the first controller when the focus level of the first pattern image acquired from the focus analyzing part is lower than the given level.
[0052] When the starting condition is satisfied, the adjustment image projecting unit 260 produces image data representing adjustment images in the subsequent step S110. A part (A) in FIG. 3 illustrates an adjustment image AI. In this embodiment, the adjustment image AI shows an adjustment pattern AP, an index area IA, and a bar graph BG. The adjustment pattern AP has a pattern containing bright regions (not hatched regions) and dark regions (hatched regions) alternately disposed in a horizontal direction H. The color of the bright regions is white as the brightest color. The color of the dark regions is black as the darkest color. The respective shapes of the bright regions and dark regions are rectangular shapes extending in the horizontal direction H 
see also Fig. 2 
Miyasaka discloses a user interface part that acquires instruction input from a user, 
wherein the second controller transmits an instruction signal for  selectively projecting the first pattern image to the first controller when the autofocus application program is executed according to the instruction input from the user to the user interface part, 
[0073] Thus, when the pattern image is displayed on the screen and the user then next gives instructions of a movement of the zoom position by operating an unillustrated zoom button of the remote control 128 so as to adjust the size of the projection light range on the screen, the remote control 128 transmits these inputted instructions to the remote control section 126 by wireless communication. The remote control section 126 transmits the instructions from the remote control 128 to the CPU 120 through a bus. The CPU 120 operates the zoom lens 116 arranged in the projection optical system 118 by controlling the operation of the zoom lens driving section 124 on the basis of these instructions, and moves the zoom position of the zoom lens 116. Thereafter, when the projection light range on the screen becomes a predetermined desirable size and the user gives instructions of moving stoppage of the zoom position by operating the zoom button of the remote control 128, the CPU 120 stops the movement of the zoom position of the zoom lens 116 by controlling the operation of the zoom lens driving section 124 on the basis of these instructions. At this time, the zoom 
However, Kaneko in view of Miyasaka fails to disclose 
focus level of the first pattern image acquired from the focus analyzing part is a given level or higher, and 
when the focus level of the first pattern image acquired from the focus analyzing part is lower than the given level.
Therefore, claims 1 and 2 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422